Title: To George Washington from Brigadier General Anthony Wayne, 17 July 1779
From: Wayne, Anthony
To: Washington, George


        
          sir,
          stoney Point [N.Y.] July 17 1779
        
        I have the honor of giving you a full & particular relation of the reduction of this post by the light Infantry under my command.
        On the 15th instant at twelve o Clock we took up our line of march from Sandy beach, distant 14 miles from this place; The roads being exceedingly bad and narrow, and having to pass over high mountains, through deep morasses, and difficult defiles, we were obliged to move in single file, the greatest part of the way. At 8 o Clock in the evening, the van arrived at Mr Springsteels within 1½ miles of the enemy, and formed into Columns as fast as they came up, agreeable to the order of Battle annexed; viz. Colonels Febeger’s and Megg’s regiments with Major Hull’s detachment formed the right column; Colo. Butler’s regt & Major Murfeys two companies the left. The troops remained in this position until several of the principal officers, with myself had returned from reconnoitring the works. Half after eleven o Clock being the hour fixed on, the whole moved forward; the Van of the right consisted of One Hundred and Fifty volunteers, properly officered; who advanced with unloaded musquets and fixed Bayonets under the command of Lieut. Colo. Fleury; these were preceded by twenty picked men & a vigilant, & brave officer to remove the abbatis and other obstructions. The Van of the left consisted of one hundred volunteers, under the command of Major Steward with unloaded

musquets, and fixed bayonets, also preceeded by a brave and determined officer with twenty men for the same purpose as the other.
        At 12 o Clock the assault was to begin on the right, and left flanks of the enemies works, whilst Major Murfey amused them in front; but a deep morass covering their whole front, and at this time overflowed by the tide, together with other obstruct⟨ions⟩ rendered the approaches more difficult than were at first apprehended, so that it was about twenty minutes after twelve before the assault began, previous to which I placed myself at the Head of Febeger’s regt or right Column, and gave the troops the most pointed orders not to fire on any account, but place their whole dependance on the Bayonet; which order was literally & faithfully obeyed.
        Neither the deep morass, the formidable, and double rows of abbatis, or the strong works in front, and flank could damp the ardour of the troops, who in the face of a most tremendous, and incessant fire of Musquetry, and from Cannon loaded with grape shot forced their way at the point of the bayonet through every obstacle, both columns meeting in the center of the enemies works nearly at the same instant. Too much praise cannot be given to Lieut. Colo. Fleury (who struck the enemies standard with his own hand) and to Major Steward, who commanded the advanced parties, for their brave, and prudent conduct.
        Colonels Butler, Meggs, & Febeger conducted themselves with that coolness, bravery, and perseverance that will ever ensure success. Lieut. Colo. Hay was wounded in the thigh bravely fighting at the head of his Battalion. I should take up too much of your Excellency’s time was I to particularize every individual who deserves it, for his bravery on this occasion, I cannot however omit Major Lee to whom I am indebted for frequent, and very useful intelligence which contributed much to the success of the enterprize; and it is with the greatest pleasure I acknowledge to you I was supported in the attack by all the Officers and Soldiers under my command to the utmost of my wishes; the Officers and Privates of the Artillery exerted themselves in turning the Cannon against Verplanks point, & forced them to cut the cables of their Shiping and run down the river.
        I should be wanting in gratitude were I to omit mentioning Capt. Fishbourn, and Mr Archer, my two aids de Camp, who on every occasion shewed the greatest intrepidity, and supported me into the works after I received my wound in passing the last abbatis.
        Enclosed are the returns of the Killed and wounded of the light Infantry; as also of the enemy, together with the number of Prisoners taken, likewise of the ordenance, and stores found in the garrison. I forgot to inform your Excellency that previous to my marching, I had

drawn Genl Muhlenberg into my rear, who with three hundred men of his Brigade took post on the opposite side of the marsh so as to be in readiness either to support me, or to cover a retreat in case of accident, and I have no doubt of his faithfully, and effectually executing either had there been any occasion for him.
        The humanity of our brave Soldiery who scorned to take the lives of a vanquished foe, calling for mercy reflects the highest honor on them and accounts for the few of the enemy Killed on the occasion.
        I am not satisfied with the manner in which I have mentioned the conduct of Lieutenants Gibbons, and Knox, the two Gentlemen who led the advance parties of twenty men each; their distinguished bravery deserves the highest commendation. The first belongs to the 6th Pennsa regt and lost 17 men Killed, and wounded in the attack; the last belongs to the ninth D[itt]o who was more fortunate in saving his men, tho’ not less exposed. I have the honor to be with great respect, Your Excellency’s Most obt hble Sert
        
          Anty Wayne
        
      